Citation Nr: 0519387	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  03-17 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as due to Agent Orange exposure.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to an increased rating for reactive airway 
disease, currently assigned a 10 percent evaluation.

4.  Entitlement to an increased rating for gastroesophageal 
reflux disease, currently assigned a 10 percent evaluation.

5.  Entitlement to an increased rating for hypertension, 
currently assigned a 10 percent evaluation.

6.  Entitlement to an increased rating for lumbar spine 
degenerative disc disease/arthritis, currently assigned a 10 
percent evaluation.

7.  Entitlement to an increased (compensable) rating for 
hemorrhoids.

8.  Entitlement to an increased (compensable) rating for left 
shoulder impingement syndrome with tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from November 1974 to 
November 1977 (which did not include Vietnam service) and 
April 1978 to May 1995 (which did include service from August 
1990 to April 1991 in Southwest Asia in support of Operation 
Desert Shield/Storm).

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Columbia, South Carolina, Regional Office (RO), which denied 
service connection for diabetes mellitus, claimed as due to 
Agent Orange exposure, and a heart disability; confirmed 10 
percent evaluations each for reactive airway disease, 
gastroesophageal reflux disease, hypertension, and lumbar 
spine degenerative disc disease/arthritis; and confirmed 
noncompensable evaluations each for hemorrhoids and left 
shoulder impingement syndrome with tendonitis.

The Board will render a decision herein on the issue of 
entitlement to service connection for a heart disability.  
The remaining appellate issues are addressed in the REMAND 
portion of the document below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

It has not been shown, by credible, competent evidence, that 
appellant presently has a heart disability.


CONCLUSION OF LAW

Appellant does not have a heart disability that was incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), as 
codified at 38 U.S.C.A. § 5100 et seq., (West 2002) became 
law.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  There have also been 
final regulations promulgated to implement the new law.  This 
change in the law is generally considered applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA; 66 Fed. Reg. 45,630 (Aug. 29, 2001) (38 
C.F.R. § 3.159 (2004)); and VAOPGCPREC 7-2003 (Nov. 19, 
2003).

Assuming that Section 3 of the VCAA is applicable with 
respect to the heart disability service connection appellate 
issue, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
that issue.  With respect to the heart disability service 
connection issue, a comprehensive medical history, detailed 
clinical findings, and other relevant evidence are documented 
in the claims folders.  Numerous service and post-service 
clinical records have also been associated with the claims 
folders, which include diagnostic studies for detecting any 
heart disease/disability.  VA examinations were conducted in 
1999 and 2001, and recent non-VA cardiac catheterization and 
electrocardiographic study results were reported as negative 
by the examiner on that latter examination.  It appears that 
that examination was adequate, that the examiner obtained an 
accurate history, and that he clinically evaluated 
appellant's cardiac status.  Said clinical records and 
examinations provide relevant symptoms and findings regarding 
whether any cardiac disability is currently manifested.  The 
fact remains that none of the competent evidence of record 
indicates that appellant has a chronic heart disability 
manifested.  

In addition, appellant was issued an April 2003 Statement of 
the Case, which included relevant clinical evidence, laws and 
regulations, and a detailed explanation of the rationale for 
said adverse rating decision.  Included in that Statement of 
the Case were provisions of 38 C.F.R. § 3.159 setting forth 
VA's duties to assist in developing claims and notify 
claimants of necessary information/evidence; and the reasons 
and bases for the adverse decision clearly informed appellant 
that there was no medical evidence of a cardiac disability.  
As such, it would have been reasonable to expect appellant to 
provide information or competent evidence indicating that he 
does have a cardiac disability.  See also Mayfield v. 
Nicholson, No. 02-1077, slip op. at 32 (Vet. App. April 14, 
2005).  Appellant or his representative has not indicated 
with any degree of specificity how any lack of notice or 
evidence affected the essential fairness of the adjudication.  
Mayfield, slip op. at 15.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant prior to the 
initial unfavorable agency of original jurisdiction decision 
on a service-connection claim.  Although a VCAA notice was 
not provided in the instant case, Pelegrini does not contain 
a remedy under such facts, nor is an efficient or timely 
remedy evident to the Board under the circumstances here as 
to the heart disability service connection issue.  Appellant 
and his representative have not subsequently stated that 
there is any material evidence not currently of record that 
should be obtained with respect to this service connection 
issue.  In any event, the Board finds that, in the 
circumstances of this case, the directives and intent of the 
VCAA were essentially complied with regarding VA's duties to 
notify and assist the veteran; and any additional development 
or notification would serve no useful purpose, with respect 
to the heart disability service connection issue.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  See also Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any "error" resulting from lack of a VCAA notice does not 
affect the merits of the heart disability service connection 
claim at issue or his substantive rights, for the aforestated 
reasons and is therefore harmless.  See 38 C.F.R. § 20.1102 
(2004).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); and Miles v. Mississippi Queen, 753 
F.2d 1349, 1352 (5th Cir. 1985).

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the VCAA to 
the extent it may apply, has been satisfied with respect to 
the heart disability service connection issue in question.

In deciding the heart disability service connection issue on 
appeal, the Board will consider applicable statutory and 
regulatory provisions, including the following:  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.

In pertinent part, for the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

It is also noted that where certain disorders, including 
heart disease, are demonstrated to a compensable degree 
within 1 year following separation from qualifying service, 
service connection may be presumed.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In this case, 
as no disorder or disability of the heart is identified, 
there is no basis for application of this presumption.

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."

Appellant's service medical records include treatment for 
various complaints on occasion, including chest pain and 
shortness of breath.  However, clinical evaluations 
attributed such symptoms to noncardiac conditions.  See, for 
example, October 1989 and March 1990 service medical records, 
where chest pain complaints were attributed to diagnosed 
gastritis, and shortness of breath was assessed as idiopathic 
in nature.  Although in June 1992, sinus bradycardia was 
noted on an electrocardiographic study, a subsequent December 
1992 electrocardiographic study was interpreted as normal.  
In 1993, electrocardiographic studies were interpreted as 
showing a non-specific T-wave abnormality or possible right 
atrial enlargement.  However, all of the in-service chest x-
ray studies and clinical evaluations showed no heart 
enlargement or any other cardiac abnormality.  It is also 
very significant that on March 1995 service retirement 
examination, clinical evaluation of the heart and chest x-ray 
and electrocardiographic studies were all interpreted as 
normal.  

On July 1999 VA cardiovascular examination, appellant 
reported that although he had had dyspnea on exertion for 
many years, he denied any chest tightness; and his exercise 
capacity was described as very good with the ability to 
perform more than 7 METs [metabolic equivalents].  
Clinically, the heart was unremarkable.  Although an 
electrocardiographic study was interpreted as showing mild, 
diffuse, non-specific ST-T wave changes, sinus rhythm was 
normal and the examiner interpreted this study as normal, 
specifically stating that there was no evidence of cardiac 
disease.  In other words, the electrocardiographic study 
finding of electrical wave changes was medically considered 
to be of no clinical significance.  Additionally, he 
attributed any dyspnea to emphysematous changes rather than 
to cardiac origin.  

In short, the evidentiary record does not include any 
competent, credible evidence indicating that appellant has a 
chronic heart disability manifested.  Lay statements are not 
competent evidence with respect to medical causation; and 
appellant is not qualified to offer medical opinion or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1991).  The Court, in Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992), held that, referring to the veteran in that case:

He apparently is of the belief that he is 
entitled to some sort of benefit simply 
because he had a disease or injury while 
on active service.  That, of course, is 
mistaken.  Congress specifically limits 
entitlement for service- connected 
disease or injury to cases where such 
incidents have resulted in a disability.  
See 38 U.S.C. § 1110 (formerly § 310).  
In the absence of proof of a present 
disability there can be no valid claim.  
Our perusal of the record in this case 
shows no claim of or proof of present 
disability.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143-44 (1992).

The critical point is that there is no competent evidence 
indicating that the appellant currently has any cardiac 
disability related to service.  It has not been shown from 
the record that he has any heart pathology or objective 
manifestations of any chronic heart disability.  As such, 
there is no entity to service connect.  Thus, given the lack 
of competent clinical evidence showing that appellant has any 
chronic cardiac disability related to service, the claim for 
service connection for a heart disability is denied.  Since 
the preponderance of the evidence is against allowance of 
this appellate issue, the benefit-of-the-doubt doctrine is 
inapplicable, for the aforestated reasons.


ORDER

Service connection for a heart disability is denied.


REMAND

With respect to the issue of entitlement to service 
connection for diabetes, recent 2003 VA clinical records 
assessed Type II diabetes mellitus, referring to glucose 
laboratory studies which do not appear to be of record.  In 
order to equitably decide this appellate issue, it is the 
Board's opinion that an appropriate VA examination should be 
arranged with laboratory studies and medical opinion rendered 
to determine whether appellant in fact has diabetes and, if 
so, whether it is related to service, including any alleged 
in-service Agent Orange exposure.  The RO should also take 
appropriate action in determining whether appellant was 
exposed to Agent Orange during service, alleged as having 
occurred on "Johnston Island."  Although in 2002, the RO 
requested information concerning herbicide exposure from the 
National Personnel Records Center (NPRC), and the response 
was that there were no records, it is unclear whether any 
search was specifically conducted with respect to "Johnston 
Island."  Additionally, it does not appear that the RO 
issued appellant a VCAA letter on the diabetes service 
connection issue.  

With respect to the remaining increased ratings appellate 
issues, it appears that the December 2001 VA examination 
conducted to determine the nature and severity of the several 
service-connected disabilities at issue was rather brief and 
cursory.  Additionally, although the RO issued appellant a 
VCAA letter on "a claim for increase in service[-]connected 
condition", the November 2001 VCAA letter in question is 
deficient.  For example, the VCAA letter in question was 
rather general and cursory, and erroneously advised appellant 
that he needed to submit evidence pertaining to proving 
service connection instead of pertaining to the increased 
ratings issues in question.  

During the pendency of the appeal, the VA's rating schedule 
for rating intervertebral disc syndrome (Diagnostic Code 
5293) was amended, effective September 23, 2002.  See 67 Fed. 
Reg. 54,345-54,349 (Aug. 22, 2002).  There was additional 
change in rating back disorders effective in September 2003.  
It also appears that the Statement of the Case did not 
include all of the appropriate regulatory criteria for rating 
the service-connected low back disability, including the 
"General Rating Formula for Diseases and Injuries of the 
Spine" set forth in 38 C.F.R. § 4.71a as recently amended.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should send appellant 
adequate written notification as to 
the information and evidence 
necessary to substantiate the 
appellate issues involving service 
connection for diabetes and 
increased ratings, including which 
evidence is to be provided by the 
appellant, and which by VA.  The RO 
must review the claims folders and 
ensure that all VCAA notice 
obligations have been satisfied with 
respect to these appellate issues, 
in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002), and any other applicable 
legal precedent.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
and the VCAA.  Specifically, he 
should be told to submit all 
evidence that he has as to any of 
the remaining issue.  38 C.F.R. 
§ 3.159.

2.  The RO should request the 
service department, NPRC, or any 
other appropriate organization to 
obtain any military 
personnel/administrative records 
that might substantiate appellant's 
allegation of exposure to Agent 
Orange during service while on 
"Johnston Island."  Any such 
records obtained should be 
associated with the claims folders.  
In the event that records are 
unavailable, this should be noted in 
writing in the claims folders, and 
if feasible, the reason for their 
unavailability should be provided.

3.  With respect to the issue of 
entitlement to service connection 
for diabetes, claimed as due to 
Agent Orange exposure, the RO should 
arrange appropriate VA examination.  
The examiner should review the 
entire claims folders, examine 
appellant (including any indicated 
laboratory studies), and render 
medical opinion as to whether it is 
at least as likely as not (i.e., is 
there at least a 50 percent 
probability) regarding the 
following:

Does appellant have diabetes and, if 
so, what is its approximate date of 
onset (i.e., is it causally or 
etiologically related to appellant's 
military duty, including periods of 
active service and active service in 
the Persian Gulf)?  If any in-
service herbicide exposure is 
confirmed, the examiner should 
address whether appellant's diabetes 
is related to such herbicide 
exposure.  The examiner should 
adequately summarize the relevant 
medical history and clinical 
findings, including that contained 
in any military medical records, and 
provide adequate reasons for the 
medical conclusions reached.

4.  With respect to the issues of 
entitlement to increased ratings for 
reactive airway disease, 
gastroesophageal reflux disease, 
hypertension, lumbar spine 
degenerative disc disease/arthritis, 
hemorrhoids, and left shoulder 
impingement syndrome with 
tendonitis, the RO should arrange 
appropriate VA examinations (to 
obtain findings such as pulmonary, 
gastrointestinal, cardiovascular, 
orthopedic, and rectal data), to 
include findings sufficient to 
determine the nature and current 
severity of said disabilities.  The 
entire claims folders should be 
reviewed by the examiners.  All 
indicated tests and studies should 
be performed.

The examiners should be made aware 
of the applicable diagnostic 
criteria.  For example, the back 
examiner should be provided the 
criteria set forth in the old and 
new versions for rating back 
disabilities, including limitation 
of lumbar spine motion, lumbosacral 
strain, degenerative arthritis of 
the spine, and intervertebral disc 
syndrome, and specifically report 
clinical findings that address those 
rating criteria.

5.  The RO should review any 
additional evidence and readjudicate 
the appellate issues involving 
service connection for diabetes and 
increased ratings, under all 
appropriate statutory and regulatory 
provisions and legal theories.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case (with the appropriate 
rating criteria included).  No action by the appellant is 
required until he receives further notice.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


